        Case 1:20-cv-04100-JSR Document 56 Filed 07/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY; JAMES QUINN; FAHMIA, Inc.; and
PRINZO & ASSOCIATES, LLC; individually, and
on behalf of all others similarly situated,

                             Plaintiffs,
                                                   20-cv-4100 (JSR)
                     v.

JPMORGAN CHASE BANK, N.A., doing business
as CHASE BANK; JPMORGAN CHASE & CO.;
and DOES 1 through 100,

                             Defendants.



JAMES QUINN, individually and on behalf of all
others similarly situated,

                             Plaintiff,
                                                   20-cv-4144 (JSR)
                     v.

SIGNATURE BANK; and DOES 1 through 100,

                             Defendants.



FAHMIA, Inc., individually and on behalf of all
others similarly situated,

                            Plaintiff,

                     v.                            20-cv-4145 (JSR)

MUFG AMERICAS HOLDING CO.; MUFG
UNION BANK, N.A.; and DOES 1 through 100,

                             Defendants.
             Case 1:20-cv-04100-JSR Document 56 Filed 07/10/20 Page 2 of 3




 FAHMIA, Inc., individually and on behalf of all
 others similarly situated,

                                  Plaintiff,

                         v.                                          20-cv-4146 (JSR)

 CITIBANK, N.A.; CITIGROUP INC.; and DOES 1
 through 100,

                                 Defendants.



 ROBIN JOHNSON d/b/a CG JOHNSON &
 COMPANY; JAMES QUINN; FAHMIA, Inc.; and
 PRINZO & ASSOCIATES, LLC; individually, and
 on behalf of all others similarly situated,

                                  Plaintiff,
                                                                     20-cv-4858 (JSR)
                         v.

 JPMORGAN CHASE BANK, N.A., d/b/a CHASE
 BANK; and JP MORGAN CHASE & CO.,

                                 Defendants.


                         DECLARATION OF SYLVIA E. SIMSON
                  IN SUPPORT OF DEFENDANTS’ MOTIONS TO DISMISS

        I, SYLVIA E. SIMSON, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

        1.       I am affiliated with the law firm Greenberg Traurig, LLP, attorneys for Defendant

JPMorgan Chase Bank, N.A. and Specially Appearing Defendant JPMorgan Chase & Co.

(together, “Chase”) in Case Nos. 20-CV-4100 and 20-CV-4858 captioned above (the “Litigation”).

As such, I am fully familiar with the facts and circumstances set forth herein.

        2.       I make this declaration in support of Chase’s Motion to Dismiss all claims asserted

against it in the Litigation for failure to state a claim and lack of subject matter jurisdiction.




                                                   2
            Case 1:20-cv-04100-JSR Document 56 Filed 07/10/20 Page 3 of 3



       2.       Attached as Exhibit L is a true and correct copy of a Note entered into between

JPMorgan Chase Bank, N.A. and one of the borrowers identified as a client of Plaintiff James

Quinn in the Complaints in Case Nos. 20-CV-4100 and 20-CV-4858 (the “Note”). This Note,

which has been redacted by my firm due to confidentiality concerns and to protect the identity of

the non-party borrower and other personal information regarding the loan, should be in the

possession, custody, or control of Quinn and/or the borrower identified by Quinn. I have been

advised by JPMorgan Chase Bank, N.A. that this Note is an exemplar of notes entered into by

Chase borrowers under the Paycheck Protection Program.

       I declare under penalty of perjury that the foregoing is true and correct.


       Executed this 10th day of July, 2020 in New York, New York.




                                                      SYLVIA E. SIMSON

                                                      GREENBERG TRAURIG, LLP
                                                      200 Park Avenue, 39th Floor
                                                      New York, New York 10166
                                                      (212) 801-9275
                                                      simsons@gtlaw.com




                                                 3
